DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “a capacitor dielectric layer over the first electrode, wherein the capacitor dielectric layer is an amorphous dielectric layer; and a second electrode over the capacitor dielectric layer, wherein the first electrode and the second electrode comprise interdigitated portions” in combination with the remaining claimed features.
Regarding claim 14, the prior art does not disclose “a plurality of capacitors in the package substrate, wherein each of the plurality of capacitors comprises an amorphous dielectric layer” in combination with the remaining claimed features.
Regarding claim 23, the prior art does not disclose “ disposing an amorphous dielectric layer over the first electrode, wherein the amorphous dielectric layer has a thickness that is less than 50 nm and a k-value that is 10 or greater; disposing a second electrode over the amorphous dielectric layer, wherein the first electrode and the second electrode comprise interdigitated portions” in combination with the remaining claimed features.
Regarding claim 26, the prior art does not disclose “ a capacitor dielectric layer over the first electrode, wherein the capacitor -6- Attorney Docket No. AB0212-USArt Unit: 2899 Serial No.: 16/024,702Examiner: Harrison, William A.dielectric layer is an amorphous dielectric layer; and a second electrode over the capacitor dielectric layer, wherein the capacitor further comprises a second capacitor dielectric over the second electrode, and a third electrode over the second capacitor dielectric, wherein the second capacitor dielectric is an amorphous dielectric layer” in combination with the remaining claimed features,.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899